Citation Nr: 1235968	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-15 023	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's May 3, 2006, decision which denied entitlement to service connection for the cause of the Veteran's death, entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, and entitlement to service connection for burial benefits, and granted effective dates of December 31, 1998, and March 3, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD) and for the grant of a total disability rating based on individual unemployability (TDIU), respectively, both for purposes of accrued benefits.


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The moving party is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's January 2010 motion alleging CUE in a May 3, 2006, Board decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are not relevant to the issue before the Board.


FINDING OF FACT

The moving party has failed to adequately allege CUE in the May 2006 Board decision, the legal or factual bases for any such error, and why the results would have been manifestly different but for any alleged errors.


CONCLUSION OF LAW

The motion alleging CUE in the Board's May 2006 decision lacks legal merit.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403(b), 20.1404 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b).

Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was received by the Board in January 2010.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs (VA) file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

Additionally, the motion for CUE must set forth clearly and specifically the alleged clear and unmistakable error of law or fact in the Board decision and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).

In order to be CUE, the error must be of a type that is outcome determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In her January 2010 motion, the moving party argued that there was CUE in prior decisions made by the VA regional office (RO) in Muskogee, Oklahoma, and the Board.  Although she made references to "backpay" related to the Veteran's PTSD and the fact that he had suffered from the disability ever since his return from Vietnam, claims of service connection for PTSD were denied in March 1990, December 1996, and January, November, and December 1999 rating decisions.  She did not identify any specific decision to which her allegation of CUE pertained.  Also, she did not allege any specific error in any prior RO decision.  Thus, as an initial matter, the Board concludes that a claim of CUE in a prior RO decision has not been pled with sufficient specificity and no further consideration can be given to this matter at this time.  See Fugo, 6 Vet. App. at 43-44.

Although the moving party did not identify a specific Board decision to which her allegation of CUE pertained, the only final Board decision in the claims file is the May 2006 decision.  In that decision, the Board denied entitlement to service connection for the cause of the Veteran's death, entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, and entitlement to service connection for burial benefits.  The Board also granted an effective date of December 31, 1998, for the grant of service connection for PTSD and an effective date of March 3, 1999, for the grant of a TDIU, both for purposes of accrued benefits.  The January 2010 motion did not identify the specific issue, or issues, to which the motion pertained.

Additionally, the moving party did not specifically reference any findings or conclusions in the Board's May 2006 decision, did not allege any specific errors of fact or law in the decision, and did not explain how the results would have been manifestly different but for any alleged errors.  Rather, she only requested that her claims be reconsidered and she argued that the Veteran had experienced PTSD ever since his service in Vietnam, that there was evidence that PTSD caused death due to its effect on sleep and the organs of the body, that an autopsy should have been conducted after the Veteran's death, and that the Board had not "really studied [the Veteran's] files."  Overall, she expressed her belief that she and the Veteran had been mistreated by VA.

As part of her motion, the moving party submitted a report of a VA psychiatric evaluation dated in February 1990.  However, this evidence was in the claims file at the time of the Board's May 2006 decision (as was acknowledged by the moving party in her motion) and she did not identify any specific errors which were made pertaining to this or any other evidence.  Nevertheless, any disagreement with how the Board evaluated this evidence is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In sum, the moving party has failed to make any specific allegations of error in fact or law in the Board's May 2006 decision, to set forth the legal or factual basis for any such allegations of CUE, and to specify why the result would have been manifestly different but for any alleged error.  The Board must emphasize that, in a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and non-specific allegations of failure to follow regulations or failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404(b).  As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.

						(CONTINUED ON NEXT PAGE)




ORDER

The motion to reverse or revise the Board's May 3, 2006, decision on the grounds of CUE is dismissed without prejudice to refiling.


 
                       ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



